Writ of habeas corpus in the nature of an application, inter alia, to reinstate bail in the sum of $250,000 upon Queens County Indictment No. QN11729/96 and to release the petitioner on his own recognizance or to fix reasonable bail upon Queens County Indictment Number 1639/98.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reinstating bail on Queens County Indictment No. QN11729/96 in the sum of $250,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative; and it is further,
Adjudged that bail be fixed on Queens County Indictment No. 1639/98 and the matter is remitted to the Supreme Court for that purpose.
The People failed to establish that the bail which had been set on the first indictment should be revoked under either CPL 530.60 (1) or (2) (a). Moreover, it was an improvident exercise of discretion for the court to remand John McDonnell on the second indictment where the court failed to consider the factors enumerated in CPL 510.30 (2) (a).
The petitioner’s remaining contentions are academic in light of our determination, and in any event are without merit. Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.